DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/22 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2009/0053551 A1), Girndt (US 5,175,964), and Katoh et al. (US 2008/0213056 A1).
Regarding claim 2, Sakamoto discloses manufacturing a welded steel fuel-conveying pipe having a Ni plated layer on an inner peripheral surface of a steel pipe material (pg. 6, [0063], lines 1-3; pg. 7, [0084], lines 3-6). The inner peripheral surface of the pipe material was subjected to a Ni plating (pg. 8, [0089], lines 4-12).
Sakamoto, however, does not disclose the following: performing flaw detection on the inner peripheral surface of the pipe material to detect an initial flaw; screening and classifying the pipe material as one having a detected value exceeding a preset threshold of 150 µm or one having the detected value not exceeding the preset threshold, removing the initial flaw by mechanically cutting the inner peripheral surface of the pipe material having the detected value not exceeding the threshold using a gun drill processing machine for use in deep hole processing, with a magnitude equal to or larger than the preset threshold.
Girndt discloses after a defect detection operation (col. 4, lines 25-27), screening (col. 4, lines 27-34) and classifying the pipe material (i.e. tubular member 12) as one having an initial flaw (i.e. defect) exceeding a preset threshold or one having the initial flaw not exceeding the preset threshold. Girndt discloses (col. 1, lines 28-40) that surface defects fall within 5% to 12% range of nominal wall thickness of an oilfield tubular. Therefore, for example an oilfield tubular having a wall thickness of 0.083 inches with surface defects at 6% of the wall thickness would equate to an initial flaw of 0.00498in (126.492 µm) which not exceed the preset threshold of 150 µm. Girndt discloses removing the initial flaw (69; Fig. 3) on the inner peripheral surface of the pipe material (12) having the initial flaw (69) not exceeding the threshold by mechanical cutting (col. 6, lines 18-26; col. 7, lines 52-67) with a magnitude equal to or larger than the preset threshold, and subjecting the inner peripheral surface of the pipe material (12) to a surface treatment (col. 6, lines 41-45).
Katoh discloses machining (pg. 2, [0015]) a deep hole in a workpiece (W) using a gun drill processing machine (Fig. 1) including a gun drill (16). The gun drill machining apparatus provides efficient discharge of the shavings during machining of the deep hole (pg. 1, [0008], lines 1-5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to perform flaw detection on the inner peripheral surface of the pipe material of Sakamoto to detect an initial flaw, to screen and classify the pipe material of Sakamoto as one having a detected value exceeding a preset threshold of 150 µm or one having the detected value not exceeding the preset threshold, and to remove the initial flaw by mechanically cutting the inner peripheral surface of the pipe material of having the detected value not exceeding the threshold using a gun drill processing machine for use in deep hole processing, with a magnitude equal to or larger than the preset threshold, in light of the teachings of Girndt, in order to provide improved techniques for detecting and removing flaws from the interior surface of an elongate, hollow metal tube (Girndt; col. 1, lines 6-8).
Therefore, it would also have been obvious to one having ordinary skill in the art the time the invention was made to use a gun drill processing machine for deep hole processing of the pipe material of Sakamoto/Girndt, in light of the teachings of Katoh, in order to provide efficient discharge of shavings during machining the hole within the workpiece. 
Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive.
Applicant’s arguments, see pages 2-6, filed 6/10/22, with respect to the rejection(s) of claim(s) 2 under 35 USC 103 as being unpatentable of Girndt in view of Ehrsam have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sakamoto et al. (US 2009/0053551 A1), Girndt (US 5,175,964), and Katoh et al. (US 2008/0213056 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        



July 27, 2022